            Case 1:20-cv-06516-VM Document 62 Filed 09/26/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MONDAIRE JONES, et al.,

                                  Plaintiffs,
                                                                No. 20 Civ. 6516 (VM)
                   - against -

 UNITED STATES POSTAL SERVICE, et al.,                          DECLARATION OF
                                                                STEVEN J. KOCHEVAR
                                  Defendants.



       Steven J. Kochevar, pursuant to the provisions of 28 U.S.C. § 1746, declares, under

penalty of perjury, as follows:

       1.      I am an Assistant United States Attorney in the office of Audrey Strauss, Acting

United States Attorney for the Southern District of New York, attorney for defendants the United

States Postal Service, Louis DeJoy, as Postmaster General of the United States Postal Service,

and Donald J. Trump, as President of the United States. I am one of the attorneys assigned to the

defense of this matter.

       2.      I submit this declaration in support of Defendants’ motion for clarification or, to

the extent necessary, modification of the Court’s September 25, 2020 Order, ECF No. 57, or, in

the alternative, for a stay pending a determination by the Office of the Solicitor General on a

possible appeal.

       3.      Attached hereto as Exhibit A is a true and correct copy of September 21, 2020,

guidance issued by the United States Postal Service entitled “Clarifying Operational

Instructions,” as provided to this Office by the United States Postal Service.




                                                 1
            Case 1:20-cv-06516-VM Document 62 Filed 09/26/20 Page 2 of 2




       4.      Attached hereto as Exhibit B is a true and correct copy of a September 24, 2020,

Stand-Up Talk issued by the United States Postal Service entitled “Ready to Deliver Election

Mail for the Nation,” as provided to this Office by the United States Postal Service.

       5.      Attached hereto as Exhibit C is a true and correct copy of September 25, 2020,

guidance issued by the United States Postal Service entitled “Additional Resources for Election

Mail Beginning October 1,” as provided to this Office by the United States Postal Service.

       I declare under penalty of perjury that the foregoing is true and correct.


Dated: New York, New York
       September 26, 2020


                                                     /s/ Steven J. Kochevar
                                                     Steven J. Kochevar
                                                     Assistant United States Attorney
                                                     86 Chambers Street, Third Floor
                                                     New York, NY 10007
                                                     T: (212) 637-2715
                                                     F: (212) 637-2717
                                                     steven.kochevar@usdoj.gov




                                                 2
